DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-28 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claims 12, 20 and 28 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “an insulator layer on the substrate, wherein the insulator layer includes a first insulator layer, a second insulator layer, and a third insulator layer, the first insulator layer being formed directly on and covering a portion of a top surface of the second insulator layer, the second insulator layer being formed on the third insulator layer, and the third insulator layer being a oxidized polysilicon layer; … the layer of the second semiconductor material has a thickness same as a sum of thicknesses of the layer of the first semiconductor material and the first insulator layer.” in combination with the other required elements of claim 12 or 20 and  “the layer of the second semiconductor material has a thickness same as a sum of thicknesses of the layer of the first semiconductor material and a portion of the insulator layer; a silicon cap layer formed under the layer of the second semiconductor material; and a silicon dioxide layer formed under the silicon cap layer, wherein: the silicon cap layer and the first insulator layer are on an upper side and an under side of the top surface of the second insulator layer, respectively, and alternate in a direction parallel to the top surface of the second insulator.” in combination with the other required elements of claim 28.  
Specifically, the limitations are material to the inventive concept of the application in hand to form high quality epitaxial structure imbedded in a dielectric layer on a temporary support for device with improved insulation and reduced short channel effects.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/              Examiner, Art Unit 2812